This is an action on the case to recover damages for injury to personal property by reason of the alleged negligence of defendant. The goods injured were upon the third floor of a building leased by plaintiff of defendant and the injury was caused by the bursting of a pipe which was part of a sprinkler system installed upon the fourth or attic floor of the building. The claim, as the case was tried, is that defendant so negligently attended to the heating of the building that the pipe was frozen in consequence of such neglect. The plaintiff’s case, we think, wholly fails to show negligence,, while the evidence produced by the defendant indicates the exercise on the part of defendant of at least ordinary care in the premises. And, moreover, the evidence of defendant indicates quite strongly the probability that the lack of heat upon the fourth floor was due to the negligent act of a person or persons for whose acts defendant was not responsible. Motion sustained. New trial granted.